[Cite as State v. Brown, 2021-Ohio-2327.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 28966
                                                  :
 v.                                               :   Trial Court Case No. 2019-CR-3395
                                                  :
 STEPHONE M. BROWN                                :   (Criminal Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                            OPINION

                              Rendered on the 9th day of July, 2021.

                                             ...........

MATHIAS H. HECK, JR. by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

KRISTIN L. ARNOLD, Atty. Reg. No. 0088794, 120 West Second Street, Suite 1717,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                            .............

EPLEY, J.
                                                                                        -2-




       {¶ 1} Stephone M. Brown appeals from the trial court’s judgment convicting him of

one count of failure to comply with an order or signal of a police officer, a felony of the

third degree. Brown’s appointed counsel filed a brief under the authority of Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that she cannot

not find any non-frivolous issues on appeal. After our independent review, we agree with

counsel’s assessment. Thus, the trial court’s judgment will be affirmed.

       I.     Facts and Procedural History

       {¶ 2} On December 5, 2019, Brown was indicted in the Montgomery County Court

of Common Pleas, Case No. 2019-CR-3395, on one count of failure to comply with an

order or signal of a police officer (serious physical harm or substantial risk of serious

physical harm), a felony of the third degree, in violation of R.C. 2921.331(B) and (C)(5).

On January 2, 2020, Brown appeared for his arraignment, where he stood mute, and the

court entered a not guilty plea on his behalf.

       {¶ 3} Brown moved to suppress “identification testimony.” The State sought to

dismiss Brown’s motion on the ground that he did not state the basis for his motion with

particularity, as required by Crim.R. 47. The trial court scheduled a hearing on the

motion for April 1, but the hearing date was continued at Brown’s request. No hearing

ultimately was held.

       {¶ 4} Brown sought and received several additional continuances, some of which

were due to proceedings he had in a pending case in federal court, United States v.

Brown, S.D.Ohio No. 3:20-cr-31. On October 21, 2020, Brown appeared before the trial

court remotely, due to the pandemic. Brown expressly agreed to the remote procedures.
                                                                                         -3-


On that day, he entered a guilty plea to the charged offense.

       {¶ 5} During the plea hearing, Brown questioned whether his state sentence would

run concurrently with his federal case and whether he would receive credit for time served

in jail. The court informed him that it could not impose concurrent sentences, as he had

not yet been sentenced in federal court, and that he would not receive credit for time

incarcerated on his federal charges when he was not being held on bond in this case.

Although Brown expressed that he was “being told something totally different than I had

* * * agreed to plead to,” he ultimately decided to continue with the plea. Following the

entry of his plea, the court imposed an agreed sentence of 12 months in prison and

suspended his driver’s license for three years.

       II.    The Anders Process

       {¶ 6} On March 24, 2021, counsel for Brown filed an Anders brief. Brown’s

appellate counsel has suggested two potential assignments of error: (1) Brown’s plea was

not knowingly, intelligently, and voluntarily made and (2) Brown was sentenced prior to

the disposition of his federal case.

       {¶ 7} Upon the filing of an Anders brief, an appellate court has a duty to determine,

“after a full examination of the proceedings,” whether the appeal is, in fact, “wholly

frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. 1396, 18 L.Ed.2d 493; Penson v. Ohio, 488

U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). An issue is not frivolous based

upon a conclusion that the State has a strong responsive argument. State v. Pullen, 2d

Dist. Montgomery No. 19232, 2002-Ohio-6788, ¶ 4. A frivolous issue, instead, is one

about which, “on the facts and law involved, no responsible contention can be made that

offers a basis for reversal.” State v. Marbury, 2d Dist. Montgomery No. 19226, 2003-
                                                                                          -4-


Ohio-3242, ¶ 8. If we find that any issue is not wholly frivolous, we must reject the Anders

brief and appoint new counsel to represent the defendant.

       A.     The Plea

       {¶ 8} Due process requires that a defendant’s plea be knowing, intelligent, and

voluntary. Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969);

State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 25. Compliance

with Crim.R. 11(C) insures compliance with this constitutional mandate. State v. Cole,

2d Dist. Montgomery No. 26122, 2015-Ohio-3793, ¶ 12. Crim.R. 11(C)(2) provides that

the trial court may not accept a guilty plea without first addressing the defendant

personally and:

       (a) Determining that the defendant is making the plea voluntarily, with

       understanding of the nature of the charges and of the maximum penalty

       involved, and if applicable, that the defendant is not eligible for probation or

       for the imposition of community control sanctions at the sentencing hearing.

       (b) Informing the defendant of and determining that the defendant

       understands the effect of the plea of guilty or no contest, and that the court,

       upon acceptance of the plea, may proceed with judgment and sentence.

       (c) Informing the defendant and determining that the defendant understands

       that by the plea the defendant is waiving the rights to jury trial, to confront

       witnesses against him or her, to have compulsory process for obtaining

       witnesses in the defendant’s favor, and to require the state to prove the

       defendant’s guilt beyond a reasonable doubt at a trial at which the

       defendant cannot be compelled to testify against himself or herself.
                                                                                           -5-


       {¶ 9} Strict compliance with the Crim.R. 11(C)(2)(c) constitutional advisements is

necessary to establish that a plea is consistent with due process. State v. Bishop, 156

Ohio St.3d 156, 2018-Ohio-5132, 124 N.E.3d 766, citing State v. Veney, 120 Ohio St.3d

176, 2008-Ohio-5200, 897 N.E.2d 261, ¶ 18. Crim.R. 11(C)(a) and (b) set forth the

required non-constitutional advisements. If a trial court completely fails to provide a non-

constitutional advisement, prejudice is presumed, and the plea must be vacated. But,

absent a complete failure, a defendant must demonstrate prejudice before a plea will be

vacated. State v. Dangler, 162 Ohio St.3d 1, 2020-Ohio-2765, 164 N.E.3d 286, ¶ 15-16.

       {¶ 10} The record reflects that the trial court strictly complied with the requirements

of Crim.R. 11(C)(2)(a) and (c). The trial court began the plea colloquy, generally, with

the following:

       THE COURT: Okay. Mr. Brown, you’re here today, it’s my understanding

       we have an agreement that you’re going to plead guilty to failure to comply

       with the order or signal of a police officer, and I am going to sentence you

       to 12 months. Is that correct?

       THE DEFENDANT: Correct.

       {¶ 11} The court then confirmed that Brown was not under the influence of drugs

or alcohol, had a GED, and could read the plea form. And, the court informed Brown

that he was giving up the right to a jury trial, the right to confront witnesses or face

witnesses against him, the right to subpoena witnesses to attend and testify, and the right

to remain silent. Brown stated he understood those rights and that he was giving them

up. Furthermore, the court explained the consequences: financial sanctions, including a

fine, court costs and restitution.    The court, though, explained that Brown was not
                                                                                           -6-


receiving a financial sanction because he was being sentenced to the agreed 12 months.

The court further told Brown that there was a mandatory driver’s license suspension of

between three years and life and that it would impose the minimum three years. After

having his rights and the consequences explained, Brown pled guilty to the charge.

       THE COURT: Okay. I believe you have a plea form there. I’d like you to

       read over it. If you understand it, I’d like you to sign it. By signing it you’re

       acknowledging in writing that this is your voluntary plea.

       THE DEFENDANT: I know.

       ***

       THE BAILIFF: He signed it, Judge.

       {¶ 12} The court then made the finding that Brown understood the waiver or giving

up his constitutional rights, the nature of the charge, the maximum penalty, and the

eligibility for community control sanctions.

       {¶ 13} Brown also had a federal case pending for which he had not been

sentenced. The trial court in this case indicated a willingness to run the state sentence

concurrently with the federal case; however, because a sentence had not yet been

imposed in the federal court, that was not legally possible. The court explained:

       THE COURT: Okay. So it may run concurrent to the federal one. It may

       not but that’s between you and federal court. I have nothing to do with that.

       Do you understand that?

       {¶ 14} Brown was initially flummoxed by the relationship between his pending

federal case, including a detainer from that case, and his agreed sentence in this state

case. Nevertheless, he indicated a willingness to proceed with the plea.
                                                                                          -7-


       {¶ 15} On this record, a claim that Brown’s plea was not knowing, intelligent, and

voluntary would be frivolous.

       B.     The Sentence

       {¶ 16} This was an agreed sentence.         R.C. 2953.08(D)(1) provides that “[a]

sentence imposed upon a defendant is not subject to [appellate] review * * * if the

sentence is authorized by law, has been recommended jointly by the defendant and the

prosecution * * *, and is imposed by the sentencing judge * * *. If all three conditions are

met, the defendant may not appeal the sentence.” State v. Underwood, 124 Ohio St.3d

365, 2010-Ohio-1, 922 N.E.2d 923, ¶ 15-16.

       {¶ 17} The Court imposed the prison sentence that was agreed upon by the

parties.

       THE COURT: * * * We have an agreed sentence, so I’d like to proceed to

       sentencing at this time. Mr. Turner, do you have anything to say?

       MR. TURNER: No, Your Honor.

       THE COURT: Mr. Brown, do you have anything to say?

       THE DEFENDANT: No ma’am.

In addition, the court’s imposition of a driver’s license suspension was required by law,

and the three-year suspension was within the statutory range.         Upon review of the

record, we can find no arguably meritorious claims related to Brown’s sentence.

       III.   Conclusion

       {¶ 18} We have reviewed the entire record and have found no potentially

meritorious appellate issues. Having found no non-frivolous appellate issues, appellate

counsel is permitted to withdraw, and the judgment of the trial court will be affirmed.
                                               -8-




                               .............



TUCKER, P. J. and DONOVAN, J., concur.


Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Kristin L. Arnold
Hon. Susan D. Solle